338 F.2d 265
Marga FAULSTICH, Appellant,v.David L. LADD, Commissioner of Patents, Appellee (two cases).
No. 18153.
No. 18154.
United States Court of Appeals District of Columbia Circuit.
Argued May 25, 1964.
Decided June 15, 1964.
Petition for Rehearing Denied September 19, 1964.

Appeals from the United States District Court for the District of Columbia; Joseph R. Jackson, J.
Mr. Ralph D. Dinklage, of the bar of the Court of Appeals of New York, New York City, pro hac vice, by special leave of court, with whom Mr. Martin T. Fisher, Washington, D. C., was on the brief, for appellant.
Mr. George H. Mitchell, Jr., Washington, D. C., also entered an appearance for appellant.
Mr. Joseph Schimmel, Washington, D. C., with whom Mr. Clarence W. Moore, Sol., was on the brief, for appellee.
Before WILBUR K. MILLER, WRIGHT and McGOWAN, Circuit Judges.
PER CURIAM.


1
These cases came on to be heard on the record on appeals from the United States District Court for the District of Columbia, 218 F. Supp. 830, and were argued by counsel.


2
ON CONSIDERATION WHEREOF, it is ordered and adjudged by this court that the judgment of the District Court on appeal in these cases is hereby affirmed without prejudice to the reopening of the proceedings before the Patent Office, through any means available, for the purpose of allowing appellant the opportunity to amplify her applications for patents.